                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                          3:18-CR-00255-RJC-DCK
USA,                                        )
                                            )
               Plaintiff,                   )
                                            )
    v.                                      )           ORDER
                                            )
ABRAHAM ISAAC MATA,                         )
                                            )
               Defendant.                   )
                                            )

         THIS MATTER is before the Court upon the Government’s Motion to

Dismiss, (Doc. No. 26), the Indictment, (Doc. No. 1), without prejudice, following his

guilty plea to an Information filed in Case No. 3:19-cr-23.

         IT IS ORDERED that the Government’s motion, (Doc. No. 26), is

GRANTED and the Indictment, (Doc. No. 1), is DISMISSED without prejudice.




                                      Signed:January 31, 2019
